Order entered January 7, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01623-CV

                            IN RE RUBIN CRAIN IV, Relator

               Original Proceeding from the Criminal District Court No. 7
                                 Dallas County, Texas
                          Trial Court Cause No. F12-54318-Y

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE